DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, presently claims 1-4, 6-7, and 12-14, in the reply filed on Nov. 19, 2021 is acknowledged. Applicant’s further election of species (b) drawn to self-healing materials, presently recited in claim 13, is acknowledged, Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-12 and 14-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 19, 2021.


Claim Rejections – 35 U.S.C. § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Journal of the American Chemical Society 2019, 141(7), 3249-3257 (herein “Wang 2”).
As to claims 1-2, 4, and 13: Wang 2 describes an olefin-based copolymer of a non-polar olefin (ethylene) and a polar olefin according to the presently recited chemical formula and having a monomer content within the presently recited range (see run 2 in Table 1 on p. 3250). Wang 2 further discloses (see the penultimate line of p. 3251) that the copolymer can be melt-pressed into a film. Wang 2 further discloses that the copolymer is self-healing (see the abstract).
As to claims 3 and 7: Wang 2’s polymer has the recited sequences (see the formula for the polymer above the table).
As to claim 6: The cited polymer has a number average molecular weight of 41,000 (see the table).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of copending Application No. 16/493,743 in view of Japanese Patent Application Laid-Open Publication No. 2010-241930 A (herein “Terao”). The attached computer-generated English translation of Terao is referred to herein. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-2: US ‘743 claims an olefin-based copolymer of a non-polar olefin and a polar olefin according to the presently recited chemical formula and having the presently recited monomer content (see claims 9 and 10 of US ‘743).
US ‘743 does not specifically claim a molded product of the polymer.
Terao discloses copolymers of non-polar olefins and polar olefins (see ¶ [0001]). Terao discloses that olefin polymers are generally used for various types of molded products and that copolymers of non-polar olefins and polar olefins are expected to exhibit superior properties such as strength, toughness, compatibility with other polar polymers, and other properties (see ¶ [0002]).
In light of Terao, one of ordinary skill in the art would have been motivated to make a molded product of the olefin-based polymers claimed by US ‘743 to take advantage of their superior properties. It would have been obvious to one of ordinary skill in the art to have made a molded product of the olefin-based polymers claimed by US ‘743.
The limitations of present claims 4 and 6 are adequately set forth in claims 11 and 12 of US ‘743.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2020/0010581 A1 (herein “Wang”) in view of Japanese Patent Application Laid-Open Publication No. 2010-241930 A (herein “Terao”). The attached computer-generated English translation of Terao is referred to herein.
As to claims 1-2 and 4: Wang describes an olefin-based copolymer of a non-polar olefin (ethylene) and a polar olefin according to the presently recited chemical formula and having a monomer content within the presently recited range (see run 37 in Table 2 on p. 13).
Wang does not disclose a molded product of the polymer, as is presently recited.
Terao discloses copolymers of non-polar olefins and polar olefins (see ¶ [0001]). Terao discloses that olefin polymers are generally used for various types of molded products and that copolymers of non-polar olefins and polar olefins are expected to exhibit superior properties such as strength, toughness, compatibility with other polar polymers, and other properties (see ¶ [0002]).
In light of Terao, one of ordinary skill in the art would have been motivated to make a molded product of Wang’s polymer to take advantage of their superior properties. It would have been obvious to one of ordinary skill in the art to have made a molded product of the cited polymer of Wang.
As to claims 3 and 7: Because Wang’s catalyst is the same as one of the presently disclosed catalysts (c.f. Wang ¶ [0213] and instant Spec. p. 36, ¶ [0097]), there is a reasonable basis to conclude that the resulting polymer has the same architecture as the present polymers. 
As to claim 6: The cited polymer of Wang has a number average molecular weight of 14,700 (see Table 2).


Claims 1-3, 6-7, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Patent Application Publication No. 107141391 A (herein “Dongmei”) in view of in view of Japanese Patent Application Laid-Open Publication No. 2010-241930 A (herein “Terao”). The attached computer-generated English translations of Dongmei and Terao are referred to herein.
As to claims 1-2: Dongmei describes an olefin-based copolymer of a non-polar olefin (ethylene) and a polar olefin (4-methoxystrene) which according to the presently recited chemical formula (see Example 4 in Table 2) which has a content of the polar olefin of 49.3 mol%.
Wang does not disclose a molded product of the polymer, as is presently recited.
Terao discloses copolymers of non-polar olefins and polar olefins (see ¶ [0001]). Terao discloses that olefin polymers are generally used for various types of molded products and that copolymers of non-polar olefins and polar olefins are expected to exhibit superior properties such as strength, toughness, compatibility with other polar polymers, and other properties (see ¶ [0002]).
In light of Terao, one of ordinary skill in the art would have been motivated to make a molded product of Dongmei’s polymer to take advantage of their superior properties. It would have been obvious to one of ordinary skill in the art to have made a molded product of the cited polymer of Dongmei.
As to claims 3 and 7: Dongmei discloses that the polymer does not have continuous structural units of 4-methoxystyrene (see ¶ [0206]). The polymer thus necessarily has alternating sequences of 4-methoxystyrene and ethylene. Because the polymer contains an excess of ethylene, the polymer also necessarily contains sequences of ethylene.
As to claim 6: The number average molecular weight of the cited polymer is 19,400.
As to claim 13: Because Dongmei’s polymer has the same composition as the claimed polymers, there is a reasonable basis to conclude that molded products of Dongmei’s polymers would possess the same properties as those claimed, including the property that it functions as a self-healing material and as a shape memory material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764